Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                               NEWS RELEASE #033


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Per Curiam handed down on the 7th day of July, 2015, is as follows:



PER CURIAM:


2014-CA-2090      ANGELA MARIE COSTANZA,    ET   AL.   v.   JAMES   D.   CALDWELL,   ET   AL.
                  (Parish of Lafayette)


                  For the reasons assigned, the appeal is dismissed as moot.     The
                  case is remanded to the district court for further proceedings.

                  KNOLL, J., additionally concurs and assigns reasons.
                  WEIMER, J., concurs and assigns reasons.
                  GUIDRY, J., additionally concurs and assigns reasons.
                  HUGHES, J., dissents and assigns reasons.
                  CRICHTON, J., additionally concurs and assigns reasons set forth
                  by Justice Guidry.
07/07/15

                       SUPREME COURT OF LOUISIANA

                                 NO. 2014-CA-2090

                      ANGELA MARIE COSTANZA, ET AL.

                                      VERSUS

                          JAMES D. CALDWELL, ET AL.


                  ON DIRECT APPEAL FROM THE
    FIFTEENTH JUDICIAL DISTRICT COURT, PARISH OF LAFAYETTE


PER CURIAM

      In this appeal, the State of Louisiana seeks review of a judgment of the district

court declaring La. Const. Art. XII, § 15, La. Civ. Code art. 86, La. Civ. Code art. 89,

La. Civ. Code art. 3520(B), and Revenue Information Bulletin No. 13-024 (9/13/13)

to be unconstitutional. After the appeal was taken under advisement, the United

States Supreme Court rendered its opinion in Obergefell v. Hodges, 2014-556, 2015
WL 2473451, -- U.S. -- (June 26, 2015), which held state bans on same-sex marriage

violate both the Due Process and Equal Protection Clauses of the Fourteenth

Amendment to the United States Constitution. The Court further recognized there is

“no lawful basis” to uphold so-called “recognition bans” – such as Louisiana’s laws

banning recognition of same-sex marriages performed under the laws of other states.

Id. at *22-24.

      Following Obergefell, the United States District Court for the Eastern District

of Louisiana held La. Const. Art. XII, § 15, La. Civ. Code art. 89, and La. Civ. Code

art. 3520(B) were in violation of the Fourteenth Amendment to the United States

Constitution and enjoined the State of Louisiana and its officials from enforcing those

provisions as well as Revenue Information Bulletin No. 13-024. Jonathan P.
Robicheaux, et al. v. James D. Caldwell, et al., No. 13-5090 c/w No. 14-97 & No. 14-

327 (E.D. La. July 2, 2015).

      The United States Supreme Court’s interpretation of the federal constitution

is final and binding on this court. “... [O]ur United States Supreme Court is a judicial

planet whose orbit draws into its vortex the findings of all State courts involving all

federal constitutional questions which must be obeyed in order to maintain the law

in its majesty of final decision.” State v. Nichols, 44 So. 2d 318, 321 (La. 1950). See

also State ex rel. Barrabino v. Henderson, 283 So. 2d 764, 766 (La. 1973) (Tate, J.,

concurring) (“The United States Constitution as interpreted by that court is binding

upon every court in this land, including the Supreme Court of Louisiana and the

federal courts sitting in Louisiana.”); State v. Stevenson, 292 So. 2d 488, 489 (La.

1974) (“... [T]he United States Supreme Court is the arbiter of federal constitutional

questions for state courts under our dual system.”).

      In light of the United States Supreme Court’s opinion in Obergefell and the

action of the federal district court in Robicheaux, the issues presented in this appeal

have been resolved. Through the action of the federal courts, plaintiffs have received

all the relief they requested in their motion for summary judgment, which forms the

basis for this appeal. Given these developments, there is no longer a justiciable

controversy for this court to resolve. See St. Charles Parish Sch. Bd. v. GAF Corp.,

512 So. 2d 1165, 1171 (La. 1987) (on rehearing) (explaining a justiciable controversy

“connotes an existing actual and substantial dispute, as distinguished from one that

is merely hypothetical or abstract, and a dispute which involves the legal relations of

the parties who have real adverse interest, and upon which the judgment of the court

may effectively operate through a decree of conclusive character.”).




                                           2
      In reaching this conclusion, we emphasize that the freedom of religious

organizations to perform marriage ceremonies according to the dictates of their faith

is not implicated herein.     As the Court explained in Obergefell, “[t]he First

Amendment ensures that religious organizations and persons are given proper

protection as they seek to teach the principles that are so fulfilling and so central to

their lives and faiths, and to their own deep aspirations to continue the family

structure they have long revered.” Slip op. at 27. Nonetheless, insofar as plaintiffs

seek the benefits of the civil effects of marriage, Obergefell compels the conclusion

that the State of Louisiana may not bar same-sex couples from the civil effects of

marriage on the same terms accorded to opposite-sex couples.

      Accordingly, the appeal is dismissed as moot. The case is remanded to the

district court for further proceedings.



                                      DECREE

      For the reasons assigned, the appeal is dismissed as moot. The case is

remanded to the district court for further proceedings.




                                           3
07/07/15

                      SUPREME COURT OF LOUISIANA

                                 NO. 14-CA-2090

                    ANGELA MARIE COSTANZA, ET AL.

                                      VERSUS

                        JAMES D. CALDWELL, ET AL.


KNOLL, Justice, additionally concurring.

      I concur because I am constrained to follow the rule of law set forth by a

majority of the nine lawyers appointed to the United States Supreme Court in

Obergefell v. Hodges, __ U.S. __, __ S.Ct. __, 2015 WL 2473451 (U.S. 2015).

However, as the author of Forum for Equality PAC v. McKeithen, 04-2477 (La.

1/19/05), 893 So. 2d 715, which recognized the constitutionality of the amendment

defining marriage in this state, I write separately to express my views concerning

the horrific impact these five lawyers have made on the democratic rights of the

American people to define marriage and the rights stemming by operation of law

therefrom. It is a complete and unnecessary insult to the people of Louisiana who

voted on this very issue.

      Our U.S. Constitution envisions change through democracy and reserves to

the states and the people all powers not delegated to the federal government. U.S.

Const. Amends. IX & X. Unilaterally, these five lawyers took for themselves a

question the Constitution expressly leaves to the people and about which the

people have been in open debate—the true democratic process. This is not a

constitutionally-mandated decision, but a super-legislative imposition of the

majority’s will over the solemn expression of the people evidenced in their state

constitutional definitions of marriage.
       Moreover, the five unelected judges’ declaration that the right to marry

whomever one chooses is a fundamental right is a mockery of those rights

explicitly enumerated in our Bill of Rights. Simply stated, it is a legal fiction

imposed upon the entirety of this nation because these five people think it should

be. No one contests the historical definition of marriage as a union of a man and a

woman or its social necessity to protect the product of their physical union, i.e.,

children. While I have many friends in same-sex relationships, I respectfully

would not bestow upon them legal rights of marriage as having a child of their

physical union is literally impossible.       Having children may be accomplished

through legal adoption or artificial means of reproduction but neither avenue

requires marriage.

       It is a sad day in America when five lawyers beholden to none and appointed

for life can rob the people of their democratic process, forcing so-called civil

liberties regarding who can marry on all Americans when the issue was decided by

the states as solemn expressions of the will of the people.       I wholeheartedly

disagree and find that, rather than a triumph of constitutionalism, the opinion of

these five lawyers is an utter travesty as is my constrained adherence to their “law

of the land” enacted not by the will of the American people but by five judicial

activists.




                                          2
07/07/15

                       SUPREME COURT OF LOUISIANA

                                     NO. 2014-CA-2090


                       ANGELA MARIE CONSTANZA, ET AL.

                                           VERSUS

                             JAMES D. CALDWELL, ET AL.


         ON DIRECT APPEAL FROM THE FIFTEENTH JUDICIAL DISTRICT COURT,
                             PARISH OF LAFAYETTE


WEIMER, J., concurs.

         I write not to point out what, in my view, the law should be, but to reiterate that

judicial decisions should be guided by the rule of law. Judges take a solemn oath to

support the rule of law, not to decide cases based on what a judge personally believes

the law should be.

         No constitution or court case can command or convince someone to love, or

not love, another. Neither the law generally, nor this case specifically, is capable of

dictating such personal matters.             Understandably, some people who share

relationships founded on a commitment characterized by love and affection wish to

solemnize that relationship. Some view the law as an obstacle to solemnizing their

relationships; others view the law as a means for preserving a wide range of social

values. Those viewpoints have collided in this case.

         By 77.78 percent of those voting,1 the Louisiana Constitution was amended2

in 2004 to express a belief that marriage was restricted to different genders. A



1
    See http://staticresults.sos.la.gov/09182004/09182004_Statewide.html.
2
  See 2004 La. Acts 926, § 1, approved September 18, 2004, effective October 19, 2004, which
added La. Const. art. XII, § 15.
complementary civil code provision had been unanimously enacted by both the

Louisiana House of Representatives and Senate.3 How a vote on those provisions

would be resolved if held today or next year or a decade from now would be rank

speculation. Citizens are empowered to change the laws while working within our

system of democracy, and judges are duty bound to follow the rule of law.

         In Louisiana’s civil law system, judges are bound to follow the law as written

by the legislature and must follow custom when legislation is silent. See La. C.C.

arts. 1-3. The Louisiana Constitution is the foundation of our state’s system of laws,

but both the Constitution of Louisiana and the codal and statutory provisions of

Louisiana must yield to the United States Constitution as interpreted by the United

States Supreme Court.4

         The apparent and rapid shift in public sentiment on the issue before us has been

profound. However, the role of the judiciary is not to weigh shifting public sentiment

at any given moment, but to be steadfast in following the law duly enacted by the

people and/or their representatives. Nevertheless, in a federal system, a state judge’s

obligation is to follow the law as dictated by a majority of the United States Supreme

Court.5 Whether or not this matter should be a judicial decision by the federal or the

state judiciary or an issue resolved by legislatures at the state level is ultimately at the

heart of the matter and was vigorously debated by the majority and dissenting justices




3
    See 1999 La. Acts 890, § 1, which amended and reenacted La. C.C. art. 3520.
4
  The dissent in this matter, which cites no constitutional provisions or legislation or jurisprudence
or evidence or facts, consists of ruminations untethered to any support.
5
  See, e.g., Danforth v. Minnesota, 552 U.S. 264, 289 (2008) (indicating that a United States
Supreme Court decision “provid[ing] remedies for federal constitutional violations” as a “rule of
federal law” is binding because “presumably the Supremacy Clause in Article V of the Federal
Constitution would require all state entities-not just state judges-to comply with it.”).

                                                  2
in the 5-4 decision rendered in Obergefell v. Hodges, 2015 WL 2473451 (United

States 2015). The ramifications of this decision will likely continue to resonate.




                                         3
07/07/15



                      SUPREME COURT OF LOUISIANA

                                 No. 2014-CA-2090

                     ANGELA MARIE COSTANZA, ET AL.

                                     VERSUS

                         JAMES D. CALDWELL, ET AL.



GUIDRY, J., additionally concurs and assigns reasons.

      Judges are bound by oath to follow the law regardless of our personal

opinions, and we insist that everyone appearing before us do the same. The

dissenting opinion suggests we should not follow the holding of the Supreme Court

of the United States. However, it cites no legal authority. It cannot, because there

is none to support its position. I am bound by my oath as an elected justice of this

state to abide by the rule of law.


      I must also respond to the dissenting opinion’s assertion that the “most

troubling prospect of same sex marriage is the adoption by same sex partners of a

young child of the same sex.” The dissenting opinion appears to be unaware of the

facts of the case before us, which involves the intra-family adoption of a boy by

the female spouse of the boy’s biological mother. See In re Adoption of N.B., 14-

314 (La. App. 3 Cir. 6/11/14), 140 So. 3d 1263. In any event, the dissenting

opinion cites no legal or scientific authority, nor does the record contain any

evidence, that would support its insinuation.
07/07/15


                       SUPREME COURT OF LOUISIANA

                                NO. 2014-CA-2090

                     ANGELA MARIE COSTANZA, ET AL.

                                      VERSUS

                          JAMES D. CALDWELL, ET AL.


                  ON DIRECT APPEAL FROM THE
    FIFTEENTH JUDICIAL DISTRICT COURT, PARISH OF LAFAYETTE


Hughes, J., dissenting.

      Judges instruct jurors every week not to surrender their honest convictions

merely to reach agreement. I cannot do so now, and respectfully dissent. Marriage

is not only for the parties. Its purpose is to provide children with a safe and stable

environment in which to grow. It is the epitome of civilization. Its definition

cannot be changed by legalisms.

      This case involves an adoption. The most troubling prospect of same sex

marriage is the adoption by same sex partners of a young child of the same sex.

Does the 5-4 decision of the United States Supreme Court automatically legalize

this type of adoption? While the majority opinion of Justice Kennedy leaves it to

the various courts and agencies to hash out these issues, I do not concede the

reinterpretation of every statute premised upon traditional marriage.
07/07/15


                   SUPREME COURT OF LOUISIANA

                          NO. 2014-CA-2090

                 ANGELA MARIE COSTANZA, ET AL.

                               VERSUS

                    JAMES D. CALDWELL, ET AL.


                 ON DIRECT APPEAL FROM THE
   FIFTEENTH JUDICIAL DISTRICT COURT, PARISH OF LAFAYETTE



CRICHTON, J., additionally concurs for the reasons set forth by Justice

Guidry.